Taliapeeeo, J.
This case presents substantially the same issues as those in the case of the same plaintiff against Burthe et al., just decided, except that in this case suit is brought for the parish taxes for the year 1866.
The case being considered, it is ordered, adjudged and decreed that the judgment rendered in this case by the District Court be annulled, avoided and reversed. It is further ordered, in relation to the taxes sued for for the years 1861, 1862,1863 and 1864, that the suit abate for the reasons assigned in the case of the plaintiff v. Burthe et al.; that plaintiff recover from defendants the sum of seventy dollars, amount of taxes for the year 1865, with eight per cent, interest from first January, 1866, and seventy-five cents costs of recording tax bill. Also, that plaintiff recover the further sum of eighty dollars, amount of taxes for the year 1866, with interest thereon from the first January, 1867, and seventy-five cents costs of recording tax bill. The plaintiff’s right of lien and privilege upon the property assessed is hereby recognised.
It is ordered further that defendants pay all costs of suit,
Rehearing refused,